Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Jack Abid on 03/09/2021. The application has been amended as follows:

17 (Currently amended)	A method of making a radio frequency (RF) coaxial transmission line for an antenna assembly in a wellbore of a subterranean formation, the antenna assembly comprising a tubular antenna element extending within the wellbore of the subterranean formation, the method comprising:
	forming the RF coaxial transmission line as a series of coaxial sections coupled together in end-to-end relation and to be positioned within the tubular antenna element, each coaxial section comprising an inner conductor, an outer conductor surrounding the inner conductor, and a dielectric therebetween, each of the outer conductors having opposing threaded ends defining overlapping mechanical threaded joints with adjacent outer conductors; 
; and
 	positioning a dielectric spacer between the tubular antenna element and the RF coaxial transmission line.

23 (Currently amended)	The method according to Claim 17 further comprising forming each coaxial section to further comprise:
	an additional dielectric spacer carried at the threaded end of the outer conductor and having a bore therethrough; and
	an inner conductor coupler carried by the bore of the additional dielectric spacer and electrically coupling adjacent ends of the inner conductor.

24 (Canceled) 

31 (Currently amended)	The method according to Claim 25 further comprising forming each coaxial section to further comprise:
	an additional dielectric spacer carried at the threaded end of the outer conductor and having a bore therethrough; and
	an inner conductor coupler carried by the bore of the additional dielectric spacer and electrically coupling adjacent ends of the inner conductor.



	an additional dielectric spacer carried at the threaded end of the outer conductor and having a bore therethrough; and
	an inner conductor coupler carried by the bore of the additional dielectric spacer and electrically coupling adjacent ends of the inner conductor.

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 17-23, 25-31 and 33-38 is indicated because: 
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as positioning a dielectric spacer between the tubular antenna element and the RF coaxial transmission line as cited in the independent claims 17, 25 and 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/15/2021